ITEMID: 001-88157
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: GABOROVA v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Volodymyr Butkevych;Zdravka Kalaydjieva
TEXT: The applicant, Mrs Hana Gáborová, is a Czech national who was born in 1941 and lives in Liberec. The Czech Government (“the Government”) were represented by their Agent, Mr V. Schorm, from the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
In 1954 the applicant’s parents sold their real estates to a certain P. The sale contract is, according to the applicant, invalid, because the State allegedly did not consent to this transaction, P. did not occupy the estates and did not pay the purchase price. Since the applicant’s parents did not seem to be willing to re-occupy the property, this fell into State ownership.
I. Proceedings on the nullity of the sale contract (no. 20 C 67/94)
On 13 January 1994 the applicant filed an action against J.P. and M.P. seeking to declare the sale contract null and void.
On 22 August 1994 the Liberec District Court (okresní soud) discontinued the proceedings following the applicant’s withdrawal of her action. The court’s decision became final on 5 October 1994.
II. Proceedings on the nullity of the sale contract (no. 20 C 1210/94)
On 3 October 1994 the applicant filed an action against J.P., M.P. and J.P.jr seeking to declare the sale contract null and void.
On 18 October 1994 the District Court discontinued the proceedings following the applicant’s withdrawal of her action. The court’s decision became final on 19 January 1996.
III. Proceedings on the determination of property rights (no. 20 C 1604/95)
On 26 October 1995 the applicant brought proceedings against M.P. seeking to determine her property rights to the real estates which had belonged to her parents.
On 17 August 2000 the District Court discontinued the proceedings upon the applicant’s withdrawal of her case. The decision became final on 24 October 2000.
IV. Proceedings on the determination of property rights (no. 20 C 129/96)
On 6 February 1995 the applicant brought new proceedings seeking to determine her property rights to the real estates, this time against M.P. and J.P.jr.
On 17 August 2000 the District Court discontinued the proceedings upon the applicant’s withdrawal of her case. The decision became final on 21 September 2000.
V. Restitution proceedings
On 13 January 1999 the applicant brought a number of actions for recovery of the property.
On 10 January 2000 the District Court decided to deal with the actions separately.
i) Restitution proceedings no. 20 C 60/2000
On 17 August 2000 the applicant withdrew her restitution action brought against M.P. The proceedings were discontinued on the same day. The District Court’s decision delivered in this respect became final on 24 October 2000.
ii) Restitution proceedings no. 20 C 61/2000
The applicant’s action brought against the Hunting Association Mlýnice (Myslivecké sdružení Mlýnice) was originally sent as a supplement to her action registered under no. 20 C 129/96 (see above).
On 10 January 2000 the proceedings were severed for separate consideration and decision.
The proceedings terminated in a decision of the Ústí nad Labem Regional Court (krajský soud) of 14 June 2005 which became final on 22 June 2005.
iii) Restitution proceedings no. 20 C 62/2000
The applicant’s action brought against the Nová Ves Municipality (Obec Nová Ves) was originally sent as a supplement to her action registered under no. 20 C 129/96 (see above).
The proceedings were severed and terminated on 11 October 2005.
iv) Restitution proceedings no. 20 C 63/2000
The applicant’s action brought against the Liberec Land Funds (Pozemkový fond) was originally sent as a supplement to her action registered under no. 20 C 129/96 (see above).
The proceedings were severed and terminated in a decision of the Supreme Court (Nejvyšší soud) of 12 December 2006.
v) Restitution proceedings no. 20 C 64/2000
The applicant’s action brought against the Forestry of the Czech Republic (Lesy České republiky) was originally sent as a supplement to her action registered under no. 20 C 129/96 (see above).
The proceedings were severed and terminated in a decision of the Regional Court of 31 March 2005 which became final on 14 April 2005.
vi) Restitution proceedings no. 15 Ca 457/93
On 20 May 1993 the Liberec Land Office (pozemkový úřad) rejected the applicant’s claim for restitution of her parents’ property. In a judgment of 11 November 1993 the Regional Court upheld the administrative decision. The judgment became final on 16 December 1993.
On 27 February 2007 the applicant filed a constitutional appeal (ústavní stížnost) which the Constitutional Court rejected as having been introduced outside the sixty-days’ statutory time-limit on 22 March 2007.
VI. Proceedings on the determination of the applicant’s inheritance (no. 20 C 1085/2000)
On 21 August 2000 the applicant filed an action against M.P. to establish that the latter’s property should be included in the applicant’s inheritance.
The proceedings were discontinued on 15 December 2000, the applicant having not complied with the District Court’s request to rectify certain shortcomings in her action. The decision became final on 12 January 2001.
The relevant domestic law and practice concerning remedies for the length of judicial proceedings are stated in the Court’s decision in the case of Vokurka v. Czech Republic, no. 40552/02 (dec.), §§ 11-24, 16 October 2007).
